[Cite as Lally v. Mukkada, 2011-Ohio-3681.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



EDWARD LALLY,                                    :     APPEAL NO. C-100602
                                                       TRIAL NO. A-0800142
        Plaintiff-Appellant,                     :
                                                       D E C I S I O N.
  vs.                                            :

THRESIAMMA MUKKADA, M.D.,                        :

  and                                            :

INDEPENDENT                                      :
ANESTHESIOLOGISTS, P.S.C.,
                                                 :
    Defendants-Appellees.
                                                 :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: July 29, 2011


Sutton Rankin Law, PLC, Harry D. Rankin, and Roger N. Braden, for Plaintiff-
Appellant,

Lindhorst & Dreidame, Michael F. Lyon, and Bradley D. McPeek, for Defendants-
Appellees.




Please note: This case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS




S UNDERMANN , Presiding Judge.

       {¶1}    Edward Lally appeals the trial court’s judgment that denied his

motion for a directed verdict and motion for a judgment notwithstanding the verdict

or a new trial, and that entered judgment in favor of Thresiamma A. Mukkada, M.D.,

and Independent Anesthesiologists, P.S.C. We conclude that Lally’s sole assignment

of error is without merit, so we affirm the judgment of the trial court.

       {¶2}    Lally filed a complaint against Mukkada in which he alleged that

Mukkada had failed to meet the standard of care for an anesthesiologist. The case

was tried to a jury. During trial, Lally presented evidence that, in July 2006, he had

gone to Tri-State Centers for Sight for outpatient cataract surgery on his right eye.

Mukkada,      who   is   an   anesthesiologist   for   Independent    Anesthesiologists,

administered anesthetic in the area around Lally’s right eye. After Mukkada had

performed the procedure, Dr. Jean Noll, who was to perform the cataract surgery,

realized that Lally’s right eye had been injured. The cataract surgery was cancelled,

and Lally was referred to Dr. Christopher Devine, a retinal specialist. According to

Devine, Lally had lost pressure in his eye as a result of the anesthesia procedure.

Devine monitored the condition of Lally’s eye over several weeks and on August 24,

2006, performed vitrectomy surgery to remove the lens and the original cataract

from the eye and to clear the blood from the back cavity of the eye. Devine testified

that when the vitrectomy was performed, Lally’s retina was completely detached.

According to Devine, Lally could be categorized as blind in his right eye.

       {¶3}    At the conclusion of the defense’s case, Lally moved for a directed

verdict, which was denied by the trial court. The jury found in favor of Mukkada and




                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS



Independent Anesthesiologists. Lally filed a motion for a judgment notwithstanding

the verdict and/or a new trial. That motion was also denied by the trial court.

       {¶4}     In his sole assignment of error, Lally asserts that the trial court erred

when it denied his motion for a directed verdict and his motion for a judgment

notwithstanding the verdict (“JNOV”) and/or a new trial.

       {¶5}     “The standards applied to motions for directed verdict and motions

for judgment notwithstanding the verdict are identical.”1 Under Civ.R. 50(A)(4), the

trial court should direct a verdict or enter a judgment notwithstanding the verdict

when, “after construing the evidence most strongly in favor of the party against

whom the motion is directed, [the trial court] finds that upon any determinative

issue reasonable minds could come to but one conclusion upon the evidence

submitted and that conclusion is adverse to such party[.]” This court reviews the

trial court’s decision de novo.2

       {¶6}     The trial court’s standard for ruling upon a motion for a new trial

under Civ.R. 59(A)(6) requires that the court “weigh the evidence and pass upon the

credibility of the witnesses, not in the substantially unlimited sense that such weight

and credibility are passed on originally by the jury but in the more restricted sense of

whether it appears to the trial court that manifest injustice has been done and that

the verdict is against the manifest weight of the evidence.”3 We review the trial

court’s denial of a motion for a new trial under an abuse-of-discretion standard.4

       {¶7}     Lally contends that Mukkada failed to meet the standard of care for

an anesthesiologist because the evidence showed that Mukkada had performed a



1 Mantua Mfg. Co. v. Commerce Exchange Bank, 75 Ohio St.3d 1, 3, 1996-Ohio-187, 661 N.E.2d
161.
2 Merkl v. Seibert, 1st Dist. Nos. C-080973 and C-081033, 2009-Ohio-5473, ¶52.
3 Rohde v. Farmer (1970), 23 Ohio St.2d 82, 262 N.E.2d 685, paragraph three of the syllabus.
4 Id., paragraph one of the syllabus. See, also, Merkl, supra, at ¶56-57.




                                             3
                     OHIO FIRST DISTRICT COURT OF APPEALS



“peribulbar procedure” for which she was not trained. During Mukkada’s deposition,

there was confusion between the terms “periobulbar” and “peribulbar.” According to

Dr. Allan Flach, an expert witness for Mukkada, a “peribulbar injection involves

taking a long needle, an inch and a quarter, an inch and a half, and passing it way

back beyond the equator of the eye.” Mukkada admitted that she had no training in

peribulbar injections. But on the anesthesia record that she had filled out for Lally’s

procedure, Mukkada had checked the box indicating that she had done a peribulbar

injection. There was no box on the form for “periobulbar injection.”

       {¶8}    Despite the confusion in the terms, there was sufficient evidence

presented by Mukkada that she had not performed a peribulbar injection but a

periobulbar injection. Mukkada described the procedure that she performed as one

involving a needle less than .5 inch in length. According to Mukkada, during the

procedure, she injected anesthesia in two locations around Lally’s eye.          Flach

reviewed Mukkada’s description of the procedure, and his testimony was consistent

with a determination that Mukkada had administered a periobulbar injection.

       {¶9}    There was sufficient evidence presented that Mukkada had met the

standard of care when she performed the procedure. And Lally did not call an

anesthesiologist to testify about whether the procedure was properly performed.

Although Lally presented evidence that his eye had been injured during the

procedure, there was evidence presented by Mukkada that an injury could have

occurred due to the physiology of Lally’s eye. And Flach testified that Devine’s scans

of Lally’s eye in the weeks after the anesthesia procedure must have indicated that

Lally’s retina was not detached.      According to Flach, Devine would not have

performed a vitrectomy if the retina was not in a safe position. Flach stated, “So as

best I can tell from the records then, Doctor Devine saw Mr. Lally, he expected to go



                                          4
                     OHIO FIRST DISTRICT COURT OF APPEALS



in with a nicely attached retina there. In other words, the film was in the camera,

and then he was simply going to take out the cloudy lens, put in a clear lens, take the

blood and any abnormal vitreous out, and he was expecting, I believe, a good result

for Mr. Lally.” Such testimony called into question whether Mukkada’s procedure

had caused Lally’s vision loss.

       {¶10}   Lally next contends that even if Mukkada presented sufficient

evidence that she had performed a periobulbar injection, she still fell below the

standard of care because the procedure was not recognized as appropriate for

cataract surgery. Lally points to the testimony of Drs. Andrew Dahl and Flach, who

testified that they had never seen the procedure used for cataract surgery. But

whether the procedure was indicated for cataract surgery did not bear on whether

Mukkada performed the injection consistent with the standard of care for an

anesthesiologist. Mukkada’s testimony was that she performed the procedure at the

request of Dr. Michael Halpin, who was originally scheduled to perform Lally’s

cataract surgery, and Dr. Noll, who cancelled the surgery after seeing the injury to

Lally’s eye. It did not fall within the purview of her specialty to determine whether

the anesthesia procedure chosen by the ophthalmologists was appropriate for

cataract surgery.

       {¶11}   Construing the evidence most strongly in favor of Mukkada, we

conclude that reasonable minds could have differed on whether Mukkada had met

the standard of care attributable to anesthesiologists. The trial court properly denied

Lally’s motions for a directed verdict and for a JNOV. Also, we conclude that the

record supports the judgment of the trial court that the jury’s verdict was not against

the manifest weight of the evidence. Accordingly, we find no abuse of discretion by




                                          5
                     OHIO FIRST DISTRICT COURT OF APPEALS



the trial court in overruling Lally’s motion for a new trial. The sole assignment of

error is without merit, and we therefore affirm the judgment of the trial court.

                                                                   Judgment affirmed.

HENDON and CUNNINGHAM, JJ., concur.


Please Note:
       The court has recorded its own entry this date.




                                           6